Citation Nr: 1028705	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status 
post lateral meniscectomy of the right knee with traumatic 
arthritis prior to September 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in September 2008. A transcript of the hearing is of 
record.

In November 2008, the Board denied an increased evaluation for 
the appeal period before September 27, 2007, and remanded for 
further development the issue of the evaluation for the right 
knee since November 1, 2008.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a March 2010 Order, the Court granted the parties 
Joint Motion for Remand (JMR), vacated the Board's November 2008 
decision, only with regard to the evaluation of the right knee 
prior to September 27, 2007, issue, and remanded the matter to 
the Board for compliance with the instructions in the JMR.  The 
Court determined that the parties did not seek to disturb the 
Board's remand, as that action did not reflect a final decision 
of the Board.   

The JMR noted that the record contained private treatment records 
dated in 2007 and that the Board erred in apparently not 
considering them fully with regard to various diagnositic codes 
that also apply to the knee.  The Board was instructed, as well, 
to provide an adequate reasons or bases for its findings and 
conclusions on all material issues of fact and law presented on 
the record.  

Therefore, the issue of entitlement to an evaluation in excess of 
10 percent for status post lateral meniscectomy of the right knee 
with traumatic arthritis, prior to September 27, 2007, is the 
only issue given on the title page as awaiting final 
adjudication.  


FINDINGS OF FACT

1.  Prior to September 27, 2007, the Veteran's right knee 
disability was manifested by pain at the extreme ranges of 
motion, some anterior swelling, and some crepitus in the lateral 
compartment.

2.  Prior to September 27, 2007, limitation of extension, 
instability, laxity, effusion, redness, warmth, or deformity of 
the right knee was not exhibited, and no worse than 115 degrees 
of flexion of this joint was shown.

3.  From March 30, 2007, to the conclusion of the appeal period, 
the Veteran's right knee disability was manifested by locking, 
pain, and some anterior swelling as demonstrated by radiograph 
study finding of nearly bone-on-bone condition.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to 
March 30, 2007, for status post lateral meniscectomy of the right 
knee with traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes (DCs) 5257, 5258,  5260-5261 (2009).

2.  The criteria for a 20 percent, but no more, from March 30, 
2007, for status post lateral meniscectomy of the right knee with 
traumatic arthritis has been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DCs 5257, 
5258,  5260-5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Each service-connected disability is rated 
on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27 (2009).

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  On the other hand, the United States 
Court of Appeals for Veterans Claims (Court) has upheld the 
appropriateness of the consideration of factors outside the 
specific rating criteria in determining the level of occupational 
and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, while the Board must review the 
entire record, it does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The Board will, therefore, summarize the relevant 
evidence where appropriate.  The analysis in the following 
decision will focus specifically on what the evidence shows, or 
fails to show, with regard to the claim.

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  38 C.F.R. § 4.1; see also 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, however, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss " in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2009) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint").

Also for consideration is the diagnostic code which evaluates 
impairment resulting from instability of the knee.  See 
VAOPGCPREC 23-1997 (July 1997) (in which the VA General Counsel 
determined that separate ratings may be awarded for disability of 
the same joint based upon findings of limitation of motion and 
instability of that joint).  

By way of background, in a February 1970 rating action, the RO 
granted service connection for residuals of a right knee injury 
(0 percent, effective from November 7, 1969).  By an April 1995 
rating action, the RO redefined this disability as status post 
lateral meniscectomy of the right knee with traumatic arthritis 
and awarded a compensable evaluation of 10 percent, effective 
from November 17, 1994.

The Veteran submitted the claim that ultimately led to this 
appeal in August 2005.  The December 2005 rating action continued 
this evaluation.  As discussed above, the appeal period at issue 
is prior to September 26, 2007.

According to the applicable rating criteria, traumatic arthritis 
is evaluated as with degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5010.  Degenerative arthritis, in turn, is evaluated based 
upon the limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, DC 5003.  See also VAOPGCPREC 9-2004 (Sept. 2004) (in 
which the VA General Counsel determined that separate ratings may 
be awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the leg).

Normal flexion and extension of the knee joint range from 140 
degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2009).  
According to a relevant diagnostic code, the following ratings 
are warranted for varying degrees of limitation of flexion of the 
knee: 10 percent (for limitation of flexion of the leg to 45 
degrees), 20 percent (for limitation of flexion of the leg to 30 
degrees), and 30 percent (for limitation of flexion of the leg to 
15 degrees).  38 C.F.R. § 4.71a, DC 5260 (2009).

The following ratings are warranted for varying degrees of 
limitation of extension of the knee: 10 percent (for limitation 
of extension of the leg to 10 degrees), 20 percent (for 
limitation of extension of the leg to 15 degrees), and 30 percent 
(for limitation of extension to 20 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2009).

According to the appropriate diagnostic code, the following 
ratings are warranted for varying degrees of instability of the 
knee joint: 10 percent (for slight recurrent subluxation or 
lateral instability), 20 percent (for moderate recurrent 
subluxation or lateral instability), and 30 percent (for severe 
recurrent subluxation or lateral instability).  38 C.F.R. § 
4.71a, DC 5257.

Prior to September 27, 2007, the Veteran sought only rare VA 
outpatient treatment for his right knee.  Further, he underwent 
one VA examination of this joint during that time.  These VA 
assessments demonstrated right knee pain at the extreme ranges of 
motion, some anterior swelling, some crepitus in the lateral 
compartment, and slight limitation of motion (from zero to 115 
degrees).  The remainder of the evaluations was negative with 
stability in all planes and no effusion, laxity, redness, warmth, 
or deformity.

Private right knee treatment reports are also few in the record 
for this appeal period; they span from March 2007 to September 
2007.  The March 2007 evaluation noted the complaint of right 
knee pain and catching.  The Veteran reported the knee locked and 
that he would "shake" it straight.  

The physician noted the right knee had genu valgum, with full 
range of motion, but no effusion, and no laxity.  There was 
crepitus.  The radiographs showed advanced lateral compartment 
joint space narrowing with near bone-on-bone and osteophytic 
spurring.  The physician considered the arthritis to be advanced.  

The June 2007 private evaluation recorded an injection for the 
knee and again noted the advanced lateral compartment arthritis 
which was essentially bone-on-bone, the genu valgum, and moderate 
patellofemoral arthritis.  Right knee replacement surgery was 
discussed.  

The August 2007 evaluation noted the right knee had valgus and 
range of motion was to 115 degrees.  Again, no effusion and no 
warmth or erythema.  The right knee replacement surgery was 
scheduled.  The September 2007 report, dated September 27, 2007, 
detailed the surgery that replaced the right knee. 

Without evidence of limitation of flexion of the Veteran's right 
knee to 30 degrees, an evaluation of 20 percent, or higher, based 
on limitation of flexion of this joint is not warranted.  With 
normal extension of the right knee, a separate compensable 
rating, based upon limitation of extension of this joint, is not 
warranted.  Moreover, as the file contains no competent evidence 
of ankylosis of this joint, or impairment of the tibia and 
fibula, a 20 percent rating based upon impairment resulting from 
such pathology is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 
5262.

Next, DC 5258 provides for a 20 percent evaluation for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  The March 2007 evaluation 
noted the Veteran's complaint of locking, pain, and that 
radiograph study found his knee was nearly bone-on-bone.  A 20 
percent evaluation is the maximum evaluation allowed under this 
particular diagnostic code.  

By a preponderance of the evidence, the Board finds a twenty 
percent evaluation appropriate from the date of this private 
evaluation, March 30, 2007, to the conclusion of the appeal 
period, September 26, 2007.  

The Veteran described right knee pain on walking, though the 
private March 2007 evaluation observed pain was not "such" an 
issue.  Physical examinations of his right knee have shown a 
slight limp (without the need for any assistive devices), pain at 
extreme ranges of motion, some anterior swelling, some crepitus 
in the lateral compartment, and slight limitation of motion.  

Significantly, however, multiple evaluations have also 
consistently shown stability in all planes and no effusion, 
laxity, redness, warmth, or deformity.  In fact, following the 
September 2005 evaluation, the examiner specifically concluded 
that the Veteran exhibited no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive use 
of his right knee.  Further, at that time, he denied experiencing 
any impairment in his activities of daily living and reported 
that anti-inflammatory medication helps to relieve his knee pain.

Based on this evidence, the Board finds that the currently-
assigned 10 percent rating prior to March 30, 2007, for his right 
knee disability adequately portrays the functional impairment, 
pain, and weakness that the Veteran experienced as a consequence 
of use of this joint during that time.  A 20 percent evaluation 
under DC 5258 is appropriate for the period from March 30, 2007 
to September 26, 2007.

Further, as the Board has previously discussed herein, multiple 
evaluations conducted on the Veteran's right knee during the 
current appeal period prior to September 27, 2007, have 
consistently demonstrated no instability or laxity.  The few 
private treatment reports of record contain no finds of 
instability or laxity, as well.  Without evidence of slight 
recurrent subluxation or lateral instability of the Veteran's 
right knee, a separate compensable rating of 10 percent is not 
warranted.

Under these circumstances, there is no basis to award an 
increased rating for a right knee disability through to March 29, 
2007; however a 20 percent evaluation is appropriate from March 
30, 2007 to September 26, 2007.  The appeal is granted to this 
extent only.  

The Board has considered the written statements and sworn 
testimony of record.  Of note, at the hearing the Veteran 
maintained that he was entitled to a rating in excess of 10 
percent prior to September 2007 because he was told that he 
needed a knee replacement.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  See Layno, 6 
Vet. App. at 470.  As a layperson, however, he is not competent 
to offer opinions on a medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993). 

Such competent evidence-concerning the nature and extent of the 
Veteran's right knee disability-has been provided by the medical 
personnel, VA and private, who have examined and treated him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings, as provided in these examination and treatment reports, 
directly address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the subjective evidence of complaints of increased 
symptomatology and the sheer recommendation of total knee 
replacement surgery.

Based on the relevant evidence of record, as discussed herein, 
the Board concludes, therefore, that an increased rating for the 
Veteran's right knee disability is not warranted prior to March 
30, 2007, and then to 20 percent until September 26, 2007.  In 
reaching this conclusion, the Board also finds that the benefit-
of-the-doubt doctrine has been applied where appropriate.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, at the September 2005 VA joints examination, the 
Veteran described right knee pain "most days" at work, he 
reported that he was able to work full-time as a mail carrier for 
the United States Postal Service "without impairment."  Indeed, 
the March 2007 private evaluation described his employment as 
that of a "walking" mail carrier.  Prior to September 27, 2007, 
there were no reports of hospitalization for the right knee.  

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.   In addition, the Veteran was 
sent letters in March 2006 and May 2008 and his claim was 
readjudicated in the June 2008 supplemental statement of the 
case.

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006.  For this reason, 
no further development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and his service 
treatment records were already in the claims file.    

Further, the Veteran submitted the name of a private practice 
from which he received treatment along with his original 2005 
claim.  The RO mailed a request for records to that practice and 
received the September 2005 response that the private records had 
already been given to the Veteran himself to bring to VA.  

The RO mailed a November 2005 letter to the Veteran informing him 
that as of that point there were no private treatment records in 
the claims file.  The list of evidence underlying the December 
2005 rating decision also noted the private records from that 
office remained with the Veteran.  

In his February 2006 notice of disagreement, the Veteran 
responded that he had already submitted private records.  The 
June 2006 statement of the case as well listed under the category 
of evidence the name of the private practice and that the records 
remained in his possession.  Again the Veteran responded in the 
July 2006 substantive appeal that he had already submitted the 
private records.  

The private treatment records discussed in the decision, above, 
and referred to in the Joint Motion for Remand were dated in 2007 
and from a different practice.  In May 2010 the Veteran indicated 
he had no further evidence to submit.  The Board finds that the 
Veteran was notified sufficiently that the private medical 
records referenced in the 2005 claim were not in the record.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in September 2008.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in September 2005.  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent prior to March 30, 2007, for 
status post lateral meniscectomy of the right knee with traumatic 
arthritis is denied.

A 20 percent rating, but no more, from March 30, 2007, to 
September 26, 2007, for status post lateral meniscectomy of the 
right knee with traumatic arthritis, is granted, subjected to the 
laws and regulations regarding payment of benefits..



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


